DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 8,173,038) in view of Li et al. (US 2005/0199599).
With regard to claim 1, Wagner teaches a method for micro-fabricating a device (118) out of 
a substrate (108), comprising the steps of: providing a cavity (121, 123) having a temporary aperture (FIG. 2) communicating with the outside.   
	Wagner does not teach applying heat to a perimeter of the temporary aperture until melting of the substrate and sealing of the temporary aperture; however, Li teaches applying heat (via 101) to a perimeter of the temporary aperture (107) until melting of the substrate and sealing of the temporary aperture (FIG. 1.; “heating is achieved locally in an area around the focal point 104 of the laser. The swelling of the glass forms a seal with the substrate 105. To this end, the laser pulse is focused at the focal point 104 within the bulk of the material of the substrate 103”, para. [0022]).   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Wagner reference, to include applying heat to a perimeter of the temporary aperture until melting of the substrate and sealing of the temporary aperture
, as suggested and taught by Li, for the purpose of providing an enclosed structure (Li: para. [0022]).  
With regard to claim 2, Wagner teaches the provision of the cavity (121, 123) comprises writing the shape of the cavity into the substrate (108) with a short-pulsed laser (“laser is pulsed below the rise time of the laser, to result in a short pulse”, col. 3, ln. 50-52) having a wavelength to which the substrate is at least in part transparent, followed by etching the cavity through the temporary aperture (FIG. 2 & 3).
With regard to claim 3, Li teaches providing a sealing structure (FIG. 1), configured to seal the temporary aperture by melting, adjacent to a perimeter of the temporary aperture (107), whereby the heat is applied to the sealing structure that is configured to seal melts and seals the temporary aperture (FIG. 1.; “heating is achieved locally in an area around the focal point 104 of the laser. The swelling of the glass forms a seal with the substrate 105. To this end, the laser pulse is focused at the focal point 104 within the bulk of the material of the substrate 103”, para. [0022]).   
With regard to claim 4, Li teaches the application of heat includes directing a beam of radiation or high-velocity particles, for example an infrared beam from a CO2 laser, on the sealing structure (“The laser 202 is a pulsed laser having a relatively short duration. Illustratively, the laser 202 may be a commercially available high-repetition rate frequency-doubled diode-pumped solid state (DPSS) laser having a wavelength of approximately 532 nm or a femtosecond laser having a wavelength in the range of approximately 800 nm. The laser beam of choice will experience little absorption while propagating through glass substrate 205 at low intensity”, para. [0033]).   
With regard to claim 6, Li teaches the sealing structure protrudes out of an adjacent surface of the substrate (105) (FIG. 1).
With regard to claim 7, Li teaches the sealing structure protrudes towards the inside of the cavity of the substrate (105)(FIG. 1).   
With regard to claim 8, Li teaches the sealing structure includes a protruding lip encircling the temporary aperture (107) along its perimeter (FIG. 1).
With regard to claim 9, Li teaches the substrate is one of: fused silica, borosilicate glass, ceramic, soda-lime glass tellurite glass, chalcogenide glass, or phosphate glass, glass-ceramic, crystalline quartz, polyctystalline or crystalline semiconductor, polycrystalline or crystalline insulator, metal, amorphous solid, polymer (“transparent silicate glass materials have an absorption edge of approximately 300 nm to approximately 400 nm, and thus could be used for the top substrate 103. Of course, this is merely illustrative, and other transparent glass materials may be used. For example, glass materials including, but not limited to soda-lime glass, phosphate glasses, chalcogenide glasses and vanadate glasses, may be used. Finally, it is noted that materials other than glass having the properties described above may be used for the substrates 103 and 105.”, para. [0021]).
With regard to claim 10, Li teaches the sealing structure is of the same material as the substrate (“transparent silicate glass materials have an absorption edge of approximately 300 nm to approximately 400 nm, and thus could be used for the top substrate 103. Of course, this is merely illustrative, and other transparent glass materials may be used. For example, glass materials including, but not limited to soda-lime glass, phosphate glasses, chalcogenide glasses and vanadate glasses, may be used. Finally, it is noted that materials other than glass having the properties described above may be used for the substrates 103 and 105.”, para. [0021]).
With regard to claim 12, Li teaches the temporary aperture is a well surrounded by the sealing structure, heat being applied to the whole of the sealing structure such that it melts together at the same time (FIG. 1; “as successive photons are incident within the focal volume, heat generated by multiphoton process melts (or swells) the glass (as at 107) fostering the sealing of the glass around the focal volume”, para. [0025]).
With regard to claim 16, Li teaches the substrate is one of: fused silica, borosilicate glass, ceramic, soda-lime glass, glass-ceramic, crystalline quartz, polycrystalline or crystalline semiconductor, polycrystalline or crystalline insulator, metal, amorphous solid, polymer (“transparent silicate glass materials have an absorption edge of approximately 300 nm to approximately 400 nm, and thus could be used for the top substrate 103. Of course, this is merely illustrative, and other transparent glass materials may be used. For example, glass materials including, but not limited to soda-lime glass, phosphate glasses, chalcogenide glasses and vanadate glasses, may be used. Finally, it is noted that materials other than glass having the properties described above may be used for the substrates 103 and 105.”, para. [0021]).

Allowable Subject Matter
Claims 5, 11, 13-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761